Exhibit 99.1 UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR'S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM6/30/2008 to 7/31/2008 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor's Address Attorney's Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period from June 30,2008 to July 31, 2008 Opening Cash Balance -4/30/08 $1,162 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 1 Total Inflows 1 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy Consulting Fees Lockbox Fees Supplies & Misc Rent 0 0 Insurance 60 60 Utilities (Heat, Hydro, Phone, etc.) Payroll (inlcuding tax payments & fees) 9 9 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 69 69 Net Cash Flows (68) Closing Cash Balance $1,094 Amount of Cash Balance inReserve for Classes 8 -12 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period from June 30,2008 to July 31, 2008 Amounts in $000's Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per 6/30/08 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 7/31/08 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $- Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period from June 30,2008 to July 31, 2008 Amounts in $000's See attached System Generated A/P reports as of 7/31/2008(Attachments 2A and 2B). Beginning of Period Balance $60 (per 6/30/08 G/L) PLUS:New Indebtedness Incurred 65 LESS:Amounts Paid on A/P& taxes (69) End of Month Balance $56 (per 7/31/08 G/L) 9:55 PM The New Power Company 6/30/03 Exhibit 2A 08/16/08 Vendor Balance Detail As of July 31, 2008 Type Date Amount Balance Arkadin, Inc. -18.57 Bill 07/31/2008 85.33 66.76 Bill 07/22/2008 18.57 85.33 Bill Pmt -Check 07/31/2008 -85.33 0.00 Total Arkadin, Inc. 18.57 0.00 AT&T 0.00 Bill 07/31/2008 10.60 10.60 Bill Pmt -Check 07/31/2008 -10.60 0.00 Total AT&T 0.00 0.00 epiq Systems 0.00 Bill 07/31/2008 409.28 409.28 Bill Pmt -Check 07/31/2008 -409.28 0.00 Total epiq Systems 0.00 0.00 Iron Mountain Off-Site Data Protection 0.00 Bill 07/31/2008 1,076.04 1,076.04 Bill Pmt -Check 07/31/2008 -1,076.04 0.00 Total Iron Mountain Off-Site Data Protection 0.00 0.00 JPMorgan Chase 0.00 Bill 07/31/2008 22.79 22.79 Bill Pmt -Check 07/31/2008 -22.79 0.00 Total JPMorgan Chase 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill Pmt -Check 07/07/2008 -92.74 -92.74 Bill 07/22/2008 92.74 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 Mesirow Financial Services, Inc 0.00 Bill 07/07/2008 60,000.00 60,000.00 Bill Pmt -Check 07/07/2008 -60,000.00 0.00 Total Mesirow Financial Services, Inc 0.00 0.00 Ms. Patricia Foster 0.00 Bill 07/31/2008 375.00 375.00 Bill Pmt -Check 07/31/2008 -375.00 0.00 Total Ms. Patricia Foster 0.00 0.00 Pink Sheets LLC 0.00 Bill 07/31/2008 750.00 750.00 Bill Pmt -Check 07/31/2008 -750.00 0.00 Total Pink Sheets LLC 0.00 0.00 Sidley Austin Brown & Wood 0.00 Bill 07/31/2008 1,725.22 1,725.22 Bill Pmt -Check 07/31/2008 -1,725.22 0.00 Total Sidley Austin Brown & Wood 0.00 0.00 U.S. Trustee Program Payment Center 0.00 Bill 07/31/2008 325.00 325.00 Bill Pmt -Check 07/31/2008 -325.00 0.00 Total U.S. Trustee Program Payment Center 0.00 0.00 TOTAL 18.57 0.00 New Indebtedness 64,890.57 Paid -64,872.00 The New Power Company Exhibit 2B Unpaid Balance Detail As of July 31, 2008 Name Balance Franchise Tax Liability 55,465.82 Payroll Tax Liablility 0.88 55,466.70 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period from June 30,2008 to July 31, 2008 Amounts in $000's Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $- (per 6/30/08 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $- (per 7/31/08 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $- Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $- Attachment 4 Page 1 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 7/01/2008-7/31/2008 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $155,065.61 Total Deposits $114.81 interest Total Payments $63,985.71 Includes transfer to Manual Checking of $60,544 Closing Balance $91,194.71 Service Charges Electronic Payments issued this Period EP14 Last Payment issued this Period EP 20 Total # of payments this Period 9 Attachment 4 Page 2 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 7/01/2008-7/31/2008 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $1,006,153.24 Total Deposits $690.63 Interest Income Total Payments $3,931.74 Payroll Taxes Closing Balance $1,002,912.13 Service Charges $ - First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page 3 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 7/01/2008-7/31/2008 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $60,504.16 Transfer from Concentration Total Payments $60,504.16 Closing Balance $0.00 Service Charges N/A First Check issued this Period 201226 Last Check issued this Period 201233 Voided Checks Total # of checks issued this Period 8 The New Power Company EXHIBIT 5 Check Detail July 2008 Num Date Name Paid Amount wire 07/13/2008 United States Treasury 3,931.76 wire 07/31/2008 United States Treasury 3,931.74 EP14 07/07/2008 Kaster Moving Co. Inc. 92.74 EP15 07/15/2008 M. Patricia Foster 3,388.82 EP16 07/31/2008 Arkadin, Inc. 85.33 EP17 07/31/2008 AT&T 10.60 EP18 07/31/2008 epiq Systems 409.28 EP19 07/31/2008 Iron Mountain Off-Site Data Protection 1,076.04 EP20 07/31/2008 JPMorgan Chase 22.79 201226 07/07/2008 Mesirow Financial Services, Inc 60,000.00 201227 07/13/2008 CT Commissioner of Revenue Services 504.16 201228 07/31/2008 Pink Sheets LLC 750.00 201229 07/31/2008 U.S. Trustee Program Payment Center 325.00 201230 07/31/2008 M. Patricia Foster 3,388.81 201231 07/31/2008 CT Commissioner of Revenue Services 504.16 201232 07/31/2008 Sidley Austin Brown & Wood 1,725.22 201233 07/31/2008 Ms. Patricia Foster 375.00 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period from June 30,2008 to July 31, 2008 Amounts in $000's Taxes Paid During the Month Employment Taxes 4.4 Connecticut State Tax Taxes Owed and Due Payroll Tax Liability Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period from June 30,2008 to July 31, 2008 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment. * * Omitted Attachment 7B Payments made to insiders 7/01/08 - 7/31/08 (Supplemental) Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $5,208.33 7/15/2008 Salary for pay period 7/01 -7/15 $5,208.33 7/31/2008 Salary for pay period 7/16 -7/31 $10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period from June 30,2008 to July 31, 2008 none
